PER CURIAM.
The petitioner alleged that he had been denied the right of counsel in the Court of. Record wherein he pleaded guilty to the offense of manslaughter. We issued a writ of habeas corpus and the respondent has filed his return.
It appears from the unrefuted allegations' of the return and from the affidavit and exhibits attached thereto that petitioner was represented in the trial court by counsel, the public defender of Broward County. This return discloses that the petitioner conferred with his attorney on several occasions and was advised of his rights, and that, thereafter, with his counsel present, he freely and voluntarily entered a plea of guilty to the offense of manslaughter, the charge having been reduced from second degree murder.
Accordingly, the writ of habeas corpus heretofore issued is discharged, the cause dismissed, and the petitioner remanded to the custody of the respondent.
It is so ordered.
ROBERTS, C. J., and DREW, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.